82 Mich. App. 486 (1978)
266 N.W.2d 489
PEOPLE
v.
JOHN ALEXANDER
Docket No. 77-1136.
Michigan Court of Appeals.
Decided March 23, 1978.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Edward J. Grant, Prosecuting Attorney, and John L. Wildeboer, Assistant Prosecuting Attorney, for the people.
State Appellate Defender Office (by Daniel J. Wright), for defendant on appeal.
Before: N.J. KAUFMAN, P.J., and D.E. HOLBROOK, Jr. and D.F. WALSH, JJ.
*487 PER CURIAM.
Defendant, John Alexander, Jr., entered a plea of guilty to the charge of carrying a concealed weapon. MCLA 750.227; MSA 28.424. At the time of the offense defendant was an inmate at the Jackson State Prison.
At the plea taking proceeding the prosecutor informed the court that, if the plea of guilty were accepted, no habitual criminal proceedings would be instituted against the defendant. Defendant now argues that his plea was involuntary because the prosecutor threatened to charge him as an habitual offender if he exercised his right to trial and was convicted.
We have carefully reviewed the record. It contains no evidence whatsoever that the prosecutor ever made such a threat. Even if the prosecutor had no intention of supplementing the defendant, it would be prudent, from the defendant's point of view, to have the prosecutor make a statement to that effect on the record before a plea of guilty was offered. There is nothing in the record which persuades us that anything other than that occurred in this case. We find no error.
Next the defendant contends that he could not be convicted of carrying a concealed weapon because Jackson State Prison where the incident occurred was "his dwelling house". We disagree.
The concealed weapons statute, MCLA 750.227; MSA 28.424, provides:
"Sec. 227. Any person who shall carry a * * * dangerous weapon * * * concealed on or about his person * * * except in his dwelling house or place of business or on other land possessed by him * * * shall be guilty of a felony * * *." (Emphasis added.)
In People v Clark, 21 Mich. App. 712, 716; 176 *488 NW2d 427 (1970), this Court discussed the purpose of the "dwelling house" exception.
"The purpose of the exemptions was to allow persons to defend those areas in which they have a possessory interest. This is the clear import of the phrase `possessed by him' which modifies the three areas set forth in the statute."
A prison inmate does not have, in any area of the prison, a possessory interest which he has a right to defend with a weapon. Accordingly, we hold that the "dwelling house" exception to the concealed weapons statute does not apply under the circumstances of this case. The defendant was properly convicted on his plea of guilty. His conviction is affirmed.